COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Anray Lasard Woodard v. The State of Texas

Appellate case number:     01-12-00063-CR

Trial court case number: 11DCR057114A

Trial court:               268th District Court of Fort Bend County

        Our complete review of the above-referenced appeal requires that the appellate record
include the trial exhibits. Accordingly, the Court orders the court reporter to file a supplemental
reporter’s record containing copies of State’s Exhibits 1–17 and 19–231, identified in the record
as photos and a “Miranda card.” See TEX. R. APP. P. 34.6(d), (g)(1). The Court further orders
the Fort Bend County District Clerk, or the court reporter if State’s Exhibit 18 is still in his or her
possession, to send to the Clerk of this Court the original of State’s Exhibit 18, identified in the
record as “Video.” See TEX. R. APP. P. 34.6(g)(2). The Clerk of this Court is directed to
cooperate with the Fort Bend County District Clerk or the court reporter to provide for the
safekeeping, transportation, and return of State’s Exhibit 18. See id.
       The supplemental reporter’s record containing copies of State’s Exhibits 1–17 and 19–23
and the original of State’s Exhibit 18 are due in this Court within 10 days of the date of this
order.
       It is so ORDERED.


Judge’s signature: ____/s/ Harvey Brown___________________________________
                    Acting individually  Acting for the Court


Date: _May 23, 2013____


1
       The record also indicates that State’s Exhibits 24–26, a gun, an ammunition clip, and an
       envelope containing the gun and clip, were offered and admitted into evidence. Because
       these exhibits are adequately described in the testimony of the case and were offered
       without objection, we do not require the record be supplemented with these exhibits.